I am unable to agree with the majority opinion of this Court affirming the judgment of the lower court. The disposition made of this case in the original opinion handed down June 14 1945, in my judgment, correctly disposes of same. I think the opinion of the Supreme Court in Aniol v. Aniol, 127 Tex. 576, 94 S.W.2d 425, is controlling here and sustains the former opinion of this Court. In this case, as in that, the property in controversy was the homestead of the survivor, Mrs. Bradford, and her rights to the homestead in nowise depended upon the will, or her taking under it, even though said will was mutual in form,
I adopt the original opinion of this Court as my dissent in full. *Page 895